346 F.2d 186
James E. ELDRIDGE and Orie T. Stewart, Appellants,v.UNITED STATES of America, Appellee.
No. 21503.
United States Court of Appeals Fifth Circuit.
June 1, 1965, Rehearing Denied July 14, 1965.

Frank P. Samples, Phenix City, Ala., John S. Glenn, Opelika, Ala., for appellants.
Ben Hardeman, U.S. Atty., Montgomery, Ala., J. O. Sentell, Asst. U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON1 and SMITH,2 Circuit judges.
PER CURIAM:


1
The principal claim in this appeal is that the Government charged a conspiracy relating to 17 automobiles but proved one with respect to only 14.  The failure of the Government fully to connect up the remaining three cars with these defendants is not such error as would warrant a reversal of a conviction because of the failure of the court to strike all evidence dealing with the three automobiles.  There was uncontroverted evidence clearly connecting these appellants to the conspiracy charge.  Their conviction was thus fully warranted.


2
The judgments are affirmed.



1
 Senior Circuit Judge of the D.C. Circuit, sitting by designation


2
 Of the Third Circuit, sitting by designation